         Case 1:19-cv-03185-RDM Document 125 Filed 11/16/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


    ENZO COSTA, et al.,

                  Plaintiffs,
         v.
                                                 Civil Action No. 19-3185 (RDM)
    BARBARA BAZRON, et al.,

                  Defendants.



                                JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order of October 13, 2020, the Parties submit

this joint status report. The October 13, 2020 Minute Order ordered defendants to

serve jurisdictional discovery by November 16, 2020, and reserved judgment on

plaintiffs’ motion to file a surreply to the Reply to the Opposition to Defendants’

Motion to Dismiss, or in the Alternative for Summary Judgment, until after the

completion of jurisdictional discovery.

        After the Court issued its minute order, defendants conducted additional

searches for documents responsive to plaintiffs’ January 29, 2020 production

requests.1 On November 13, 2020, defendants served plaintiffs with all documents in

their possession known to be responsive to plaintiffs’ requests.

        Plaintiffs are reviewing defendants’ production and cannot say at this time if

jurisdictional discovery based on the October 13, 2020 and January 22, 2020 Minute




1     Defendants served plaintiffs with objections and responses to those requests
on February 28, 2020.
       Case 1:19-cv-03185-RDM Document 125 Filed 11/16/20 Page 2 of 3




Orders is complete. Defendants believe jurisdictional discovery is now complete. The

Parties propose that they submit a joint status report updating the Court on the

status of the jurisdictional discovery on December 1, 2020.

Dated: November 16, 2020.                  Respectfully submitted,

KARL A. RACINE                             /s/ John A. Freedman
Attorney General for the District of       John A. Freedman (D.C. Bar No.
Columbia                                   453075)
                                           Tirzah S. Lollar (D.C. Bar No. 497295)
TONI MICHELLE JACKSON                      ARNOLD & PORTER LLP
Deputy Attorney General                    601 Massachusetts Ave., NW
Public Interest Division                   Washington, D.C. 20001
                                           Tel.: (202) 942-5000
/s/ Fernando Amarillas                     Fax: (202) 942-5999
FERNANDO AMARILLAS [974858]                John.Freedman@aporter.com
Chief, Equity Section                      Tirzah.Lollar@aporter.com

/s/ Micah Bluming                          Kaitlin Banner (D.C. Bar No. 1000436)
MICAH BLUMING [1618961]                    Margaret Hart (D.C. Bar No. 1030528)
HONEY MORTON [1019878]                     Hannah Lieberman (D.C. Bar No.
GAVIN N. PALMER [1619264]                  336776)
Assistant Attorneys General                Jonathan Smith (D.C. Bar No. 396578)
ROBERT A. DEBERARDINIS JR.                 WASHINGTON LAWYERS’
[335976]                                   COMMITTEE FOR CIVIL RIGHTS
Senior Assistant Attorney General          AND URBAN AFFAIRS
400 Sixth Street, N.W., Suite 10100        700 14th Street, NW, Suite 400
Washington, D.C. 20001                     Washington, DC 20005
(202) 724-7272                             Phone: (202) 319-1000
(202) 730-1833 (fax)                       Fax: (202) 319-1010
micah.bluming@dc.gov                       kaitlin_banner@washlaw.org
honey.morton@dc.gov                        margaret_hart@washlaw.org
                                           hannah_lieberman@washlaw.org
robert.deberardinis@dc.gov
                                           jonathan_smith@washlaw.org
                                           maria_morris@washlaw.org
Counsel for Defendants
                                           Arthur B. Spitzer (D.C. Bar No.
                                           235960)
                                           Scott Michelman (D.C. Bar No.
                                           1006945)
                                           Michael Perloff (D.C. Bar No. 1601047)




                                             2
Case 1:19-cv-03185-RDM Document 125 Filed 11/16/20 Page 3 of 3




                               AMERICAN CIVIL LIBERTIES
                               UNION FOUNDATION OF THE
                               DISTRICT OF COLUMBIA
                               915 15th Street NW, Second Floor
                               Washington, D.C. 20005
                               (202) 457-0800
                               aspitzer@acludc.org
                               smichelman@acludc.org
                               mperloff@acludc.org

                               Counsel for Plaintiffs




                                 3
